Petition for Writ of Mandamus Dismissed and Opinion filed February 7,
2008







Petition
for Writ of Mandamus Dismissed and Opinion filed February 7, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00064-CV
____________
 
IN RE LIONEL NEWMAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 29, 2008, relator, Lionel Newman, filed a petition for writ of mandamus
in this Court.  See Tex. Gov=t Code Ann ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  Relator seeks a writ of mandamus compelling the trial
court to allow him discovery and inspection of the State=s evidence because he was denied
access to the evidence prior to trial.
Relator
seeks post-conviction habeas relief.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding).




Because
we do not have jurisdiction over the requested relief, relator=s petition for writ of mandamus is
ordered dismissed.  Relator=s motions for leave to file a petition for writ of mandamus
and to suspend Rule 9.3 of the Texas Rules of Appellate Procedure are further
ordered denied as moot.  
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed February 7, 2008.
Panel consists of Justices Yates,
Guzman, and Brown.